Case 1:18-cv-00042-KJM Document 61 Filed 12/20/18 Page 1 of 3      PageID #: 1021




  COX FRICKE LLP
  A LIMITED LIABILITY LAW PARTNERSHIP

  JOACHIM P. COX                 7520-0
     jcox@cfhawaii.com
  RANDALL C. WHATTOFF            9487-0
     rwhattoff@cfhawaii.com
  KAMALA S. HAAKE                9515-0
     khaake@cfhawaii.com
  800 Bethel Street, Suite 600
  Honolulu, Hawai‘i 96813
  Telephone: (808) 585-9440
  Facsimile: (808) 275-3276

  Attorneys for Plaintiffs
  OHANA MILITARY COMMUNITIES, LLC and
  FOREST CITY RESIDENTIAL MANAGEMENT, LLC

                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I

 OHANA MILITARY COMMUNITIES,               CIVIL NO. 18-00042 KJM
 LLC and FOREST CITY RESIDENTIAL
 MANAGEMENT, LLC,                          CERTIFICATE OF SERVICE

                   Plaintiffs,             (RE: PLAINTIFFS OHANA
                                           MILITARY COMMUNITIES, LLC
       vs.
                                           AND FOREST CITY
                                           RESIDENTIAL MANAGEMENT,
 CARA BARBER,                              LLC’S RESPONSE TO
                   Defendant.              DEFENDANT CARA BARBER’S
                                           FIRST REQUEST FOR
                                           PRODUCTION OF DOCUMENTS
                                           TO PLAINTIFFS DATED
                                           NOVEMBER 19, 2018)

                                            Trial: June 12, 2019
Case 1:18-cv-00042-KJM Document 61 Filed 12/20/18 Page 2 of 3     PageID #: 1022




                         CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of Plaintiffs Ohana Military

Communities, LLC and Forest City Residential Management, LLC’s Response to

Defendant Cara Barber’s First Request for Production of Documents to Plaintiffs

Dated November 19, 2018 was served on December 19, 2018 in the following

manner:

                                          HAND
                                        DELIVERED         MAILED      CM/ECF
  Bradford F.K. Bliss, Esq.
  Lyons, Brandt, Cook & Hiramatsu            [ ]            [X]           [ ]
  1800 Davies Pacific Center
  841 Bishop Street
  Honolulu, HI 96813
  bbliss@lbchlaw.com

  P. Kyle Smith, Esq.
  Law Offices of Ian L. Mattoch              [ ]          [ X]            [ ]
  Pacific Guardian Center
  737 Bishop Street, Suite 1835
  Honolulu, Hawaii 96813
  kyle@ianmattoch.com




                                       2
Case 1:18-cv-00042-KJM Document 61 Filed 12/20/18 Page 3 of 3   PageID #: 1023




  Terrance M. Revere
  Revere & Associates, LLLC                 [ ]         [X]           [ ]
  Pali Palms
  970 North Kalaheo Ave., Suite A301
  Kailua, HI 96734
  terry@revereandassociates.com

  Attorneys for Defendant
  CARA BARBER


            DATED: Honolulu, Hawai‘i, December 20, 2018.


                                  /s/ Randall C. Whattoff
                                  JOACHIM P. COX
                                  RANDALL C. WHATTOFF
                                  KAMALA S. HAAKE
                                  Attorneys for Plaintiffs
                                  OHANA MILITARY COMMUNITIES, LLC
                                  and FOREST CITY RESIDENTIAL
                                  MANAGEMENT, LLC




                                       3
